Citation Nr: 0207022	
Decision Date: 06/28/02    Archive Date: 07/03/02

DOCKET NO.  98-10 333A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from November 20, 1984 to 
January 15, 1985.

In a September 1996 decision, the Board of Veterans' Appeals 
(Board) denied a prior appeal for service connection for a 
bilateral knee disability.  

This appeal arises from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, that determined that a new claim for 
service connection for a bilateral knee disability was not 
well grounded without determining whether new and material 
evidence had been submitted to reopen the claim.  A February 
1999 supplemental statement of the case determined that no 
new and material evidence had been submitted.  The Board will 
nevertheless address the issue of new and material evidence, 
as this is a prerequisite to the Board's jurisdiction over 
the merits of the claim.  See 38 U.S.C.A. § 5108; Hickson v. 
West, 12 Vet. App. 247 (1999) (citing Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board will also 
discuss the impact of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096.  
Thereafter, the Board will consider the claim on the merits. 

The veteran submitted a notice of disagreement in November 
1997.  The RO issued a statement of the case in May 1998 and 
received the veteran's substantive appeal in July 1998.  

The veteran testified before an RO hearing officer in October 
1998.


FINDINGS OF FACT

1.  In a September 1996 decision, the Board denied 
entitlement to service connection for a bilateral knee 
disability.

2.  Evidence received since the September 1996 Board decision 
is so significant that it must be considered to fairly decide 
the merits of the claim.

3.  Clear and unmistakable evidence of a preexisting 
bilateral knee disorder has not been submitted.  

4.  The veteran is entitled to a presumption of soundness at 
entry into active service. 

5.  A bilateral knee disability was first shown during active 
service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
previously and finally denied claim of entitlement to service 
connection for a bilateral knee disability; the claim is 
hereby reopened.  38 U.S.C.A. § 5108, 7104 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.156, 3.160, 20.1100 (2001).

2.  A bilateral knee disability was incurred during active 
service.  38 U.S.C.A. § 1110, 1111, 5107 (West 1991 & Supp 
2001); 38 C.F.R. § 3.303, 3.304, 3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening

As noted in the introduction, in September 1996 the Board 
determined that a prior claim of entitlement to service 
connection for a bilateral knee disability was not well 
grounded on the basis that the claim lacked competent medical 
evidence of a current bilateral knee disability.  That Board 
decision became final absent further timely appeal.  Pursuant 
to 38 U.S.C. § 7104(b), when a claim has been disallowed by 
the Board, "the claim may not thereafter be reopened and 
allowed and a claim based upon the same factual basis may not 
be considered" unless new and material evidence has been 
presented.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.156, 3.160, 20.1100 (2001); see also 
VAOPGCPREC 38-97.

The Board will first discuss the potential impact of the 
VCAA, which is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  The VCAA 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires that VA notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
VA must inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
The VCAA shall not, however, be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f) 
(West Supp. 2001).

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  The provisions implementing the 
VCAA are applicable to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim filed 
before that date but not decided by VA as of that date.  
66 Fed. Reg. 45,620, 45,629, except the amendment to 
38 C.F.R. § 3.156(a), which is effective August 29, 2001.  
66 Fed. Reg. 45,620, 45, 629.

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing, and, 
insofar as the veteran's claim was received prior to August 
29, 2001, it is not applicable to the instant appeal.  
66 Fed. Reg. 45,620, 45,629.  The second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), 
relating to the assistance VA will provide to a claimant 
trying to reopen a finally decided claim, provides rights in 
addition to those provided by the VCAA.  VA has no authority 
to make these provisions retroactively effective and they are 
applicable on the date of the rule's final publication, 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  They are not 
applicable in the instant case because the veteran's 
application to reopen was received long before that date.

New and material evidence is evidence that has not been 
previously submitted to agency decision makers that bears 
directly and substantially upon the specific matter under 
consideration, that is neither cumulative nor redundant and 
that, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
Hodge, the United States Court of Appeals for the Federal 
Circuit stressed that newly submitted evidence could be 
material if it resulted in a more complete record for 
evaluating the disability.  With respect to any application 
to reopen a finally decided claim, the credibility of the 
newly submitted evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The relevant evidence of record at the time of the September 
1996 Board decision consisted of service medical records 
(SMRs), a DD Form 214, VA examination reports, a medical 
advisory opinion, and statements and testimony of the 
veteran, which are briefly discussed below.  

A June 1983 enlistment examination report notes that the 
lower extremities were normal.  During the examination, the 
veteran reported various childhood maladies and disorders, 
such as a history of epilepsy or fits, throat trouble, 
allergies, and hay fever.  She specifically checked "no" to 
a history of trick or locked knee. On a DD Form 2246, 
Applicant Medical Prescreening Form, dated in June 1983, she 
checked "no" to any painful or "trick" joints or loss of 
movement in any joint, impaired use of arms, legs, hands, or 
feet.  She also checked "no" to the question "Do you have 
any difficulty standing for a long time?"  There was a 
question of whether childhood seizures would disqualify her 
from active service; however, upon further testing, she was 
found to be fit.  She began her active military service at 
Orlando Recruit Training Center on November 20, 1984.  

According to another SMR, on December 3, 1984, the veteran 
complained of bilateral knee pain during prolonged standing, 
marching, and running for one to two weeks.  The examiner 
noted "PMH Neg [past medical history negative], no trauma, 
and claims she is drowsy from Actifed she takes for nasal 
allergies".  The examiner noted a normal gait, negative 
straight leg raising test bilaterally, no effusion, and no 
edema.  There was a tender lateral collateral ligament of the 
right knee, tender medial collateral ligament and lateral 
collateral ligament of the left knee, and negative Drawer and 
McMurray signs.  She was neurologically intact and fit for 
duty.  Upon further evaluation that day, the patellae had 
crepitus on manipulation and tenderness to palpation.  The 
assessment was bilateral chondromalacia patella (CMP).  She 
was directed to apply ice for three days, perform limited 
duty for two days, and return to the clinic if knee pain 
persisted.

A radiology consultation note dated December 13, 1984, 
reflects that knee pain had continued.  The note reflects 
"no trauma, suspect CMP".  During orthopedic evaluation on 
that date, the veteran reported numbness and pain in the 
bilateral patella, aggravated by marching, standing longer 
than 5 to 10 minutes, walking, and sitting.  The pain had 
been noticed for three weeks and had worsened.  The examiner 
noted that the knees had full range of motion and that the 
veteran limped.  There were old childhood scars on the 
patellae.  The impression was rule out bilateral inferior 
lateral collateral ligament strain versus CMP.  Upon 
additional orthopedic evaluation on that date, pain and 
crepitance was noted on patellofemoral compression.  The 
impression was CMP EPTE (existed prior to entry) not service 
aggravated.  A medical board was recommended.  

In a report dated December 19, 1984, a Navy medical board 
noted that a June 1983 enlistment examination report did not 
reflect any prior knee problem or pertinent medical finding.  
The medical board noted that X-rays were within normal limits 
and that the current diagnosis was chondromalacia patella, 
bilateral, symptomatic.  The medical board concluded that the 
knee disorder existed prior to enlistment and was not 
aggravated by active service.  The board recommended that the 
veteran be discharged from active service.  On December 27, 
1984, the veteran signed a statement acknowledging that 
bilateral chondromalacia patella preexisted active service 
and was not aggravated during active service.  

A treatment report dated January 2, 1985 notes that the 
veteran complained of bilateral knee pain and that she had 
been assigned to a top bunk.  

In January 1986, the veteran submitted a claim for service 
connection for a bilateral knee condition, reporting that the 
condition began on December 3, 1984.  A June 1986 VA 
examination report notes no physical findings, only 
subjective complaints of knee swelling, numbness from the 
knees downward, ache, limited ability to stand or to descend 
stairs, and occasional tingling sensation in the toes.  

Bronx Medical Center reports note complaint of knee pain in 
1987.  February 1987 X-rays were negative. 

At a hearing in February 1988, the veteran testified that she 
had been athletic prior to active service and did not notice 
any knee problem.  She reported that her knee pain began when 
she fell from the top bunk at basic training.  She recalled 
that while at basic, she had a bottom bunk initially but the 
day prior to her fall she was moved to another barracks where 
she was assigned to a top bunk.  She fell the next morning 
after awakening in the top bunk.  She testified that both 
knees smacked the floor and she began having pain about a 
week later.  She said that while seeking treatment she told 
them when and how she fell a number of times.  She noticed 
that medical personnel never wrote any of that down, even 
though she repeatedly told of the incident.  

An August 1991 VA treatment report notes complaint of chronic 
bilateral knee pain for six years.  The examiner found full 
active range of motion of both knees.  There was swelling 
bilaterally, as well as crepitus in both kneecaps with pain 
on palpation.

A May 1992 VA examination report notes that there is no 
clinical or radiological evidence of knee pathology.  The 
diagnosis was chronic knee pain of unknown etiology; however, 
a May 1992 orthopedic consultation report notes an impression 
of bilateral patellofemoral pain syndrome.

An August 1992 MRI (magnetic resonance imaging) of the left 
knee showed a tear in the horn of the lateral meniscus and 
small joint effusion.  A right knee MRI was normal.

A January 1993 VA treatment report notes non-specific 
bilateral anterior knee pain with left patellofemoral grind 
and crepitus.  A January 1993 bone imaging study was normal 
and ruled out AVN (avascular necrosis).

A January 1994 VA joints examination report notes bilateral 
knee swelling, crepitus, and patellar tenderness.  She could 
not squat and refused to walk on heels and toes for fear of 
knee pain.  Range of motion of both knees was limited in 
flexion.  

In July 1996, the Board obtained a medical advisory opinion.  
The medical doctor noted that the claims file revealed no 
evidence of a current left or right knee disability.  The 
doctor suspected that if the veteran truly had symptoms of 
chondromalacia patella in the service, then it predated her 
days in the service.  The doctor noted that chondromalacia is 
extremely common in the female population and that it is not 
associated with any specific injury.  

In a September 1996 decision, the Board determined that there 
was no competent medical evidence of a current bilateral knee 
disability.  The claim was denied on a not well grounded 
basis.  

The Board must next review the evidence submitted since 
September 1996 to determine whether any of it is new and 
material evidence, that is, whether it results in a more 
complete record for evaluating the claim for service 
connection for a bilateral knee disability.

Since the September 1996 Board decision, the RO has received 
additional VA and private examination reports and clinical 
records.  To the extent that many of these records are 
duplicates of already considered evidence, they cannot be new 
evidence.  The Board notes, however, that because the 
September 1996 Board decision had specifically found that 
there was no competent medical evidence of a current knee 
disability, the subsequent submission of such medical 
evidence would constitute new and material evidence to reopen 
the claim.  

A May 1998 Mount Sinai Medical Center arthroscopy report 
notes that the veteran had a long history of right knee pain 
that did not respond to conservative treatment.  Arthroscopy 
revealed Grade II-III chondromalacia of the trochlear groove 
of the right knee with significant synovitis and medial joint 
plica.  There was Grade I chondromalacia of the medial 
femoral and tibial condyles with softening of the articular 
cartilage.  Thus, regardless of any other recently submitted 
evidence, this new medical evidence bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant and, by itself, or in 
connection with evidence previously assembled, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (2001); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The Secretary must 
therefore reopen the claim and review the former disposition 
of the claim.  38 U.S.C.A. § 5108; Manio, supra.
II.  Service Connection

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  "Direct" service 
connection may be granted for any disease not diagnosed 
initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

38 C.F.R. § 3.303(c) addresses the present scenario, that is, 
where a condition first noted during active service is 
suspected to have predated service.  § 3.303(c) states that 
there are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Consequently with 
notation or discovery during service of such residual 
conditions with no evidence of the pertinent antecedent 
active disease or injury during service the conclusion must 
be that they preexisted service.  38 C.F.R. § 3.303(c).

Concerning the veteran's bilateral knee disability, the 
December 1984 Navy medical board did not suggest that this 
case involves medical principles so universally recognized as 
to constitute clear and unmistakable proof that this 
bilateral knee disability had to have existed prior to active 
service.  Moreover, it tends to conflict with the earlier 
December 1984 treatment report that notes that the veteran 
did not have a history of knee trouble.  A July 1996 VA 
medical advisory opinion, after considering the Navy medical 
board report, simply states that preexistence of the 
condition was "suspected".  This examiner recognized the 
conflicting theories of etiology and left it open.  This is 
not clear and unmistakable proof of preexistence.  That July 
1996 physician also noted that chondromalacia is extremely 
common in the female population and is not associated with 
any specific injury.  Although this tends to dissociate the 
knee disability with the injury reported by the veteran, it 
also argues that as a female, she was predisposed to 
acquiring the disorder, thus, further suggesting that it 
might have begun during her relatively short period of active 
duty.  As the July 1996 physician implied, the preexistence 
of the condition could only be suspected, not proven.  

38 C.F.R. § 3.303(c) also provides that the in-service 
discovery of residual conditions such as scars, fibrosis of 
the lungs, atrophies following certain diseases, healed 
fractures, missing organs, supernumerary parts, hemorrhoidal 
tags, and etc, with no evidence of the pertinent antecedent 
active disease or injury during service, compels the 
conclusion that they preexisted active service.  Considering 
that the veteran was in basic training where she would have 
been expected to march, run, and stand in formation, the 
Board concludes that the above-cited portion of 3.303(c) does 
not compel a finding that a bilateral knee condition 
preexisted active service. 

The veteran will be considered to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  See 38 C.F.R. § 3.304(b) (2001).  
The veteran indicated that she had no knee problem prior to 
active service.  She has supported that assertion with the 
further assertion that she was athletic before service and 
would have noticed a knee problem had there been one.  The 
medical evidence indicates that she was examined several 
months prior to entry and no knee disorder was found.  
Although the December 1984 orthopedic examiner and medical 
board report determined that the condition preexisted active 
service, they lack compelling evidence of such.  There is no 
clear and unmistakable evidence that the condition preexisted 
active service.  Because clear and unmistakable evidence of 
preexistence has not been submitted, the Board finds that the 
veteran was sound at entry into active service.  

If preexistence of a bilateral knee condition had been shown 
by clear and unmistakable evidence, that fact would merely 
raise the question of aggravation during active service, and 
its concomitant presumptions.  Because the Board finds that 
the veteran was sound at entry, no further analysis for 
aggravation appears to be necessary. 

The Board also notes that prior to discharge, the veteran 
signed a statement agreeing that the condition preexisted 
during active service and was not aggravated during active 
service.  Such signed statements are of no force if other 
data does not establish the fact.  38 C.F.R. § 3.304(b)(3).

Moving on to the more recent evidence, the Board notes that 
in July 2001, the veteran underwent another VA examination.  
The examiner reviewed the claims file and noted that there 
was no evidence of trauma except the history of trauma 
supplied by the veteran in 1984.  The examiner found current 
pain and limitation of motion of the knees, normal X-rays, 
and gave a diagnosis of bilateral patello-femoral syndrome.  
The examiner opined that the diagnosis was related to active 
service, as it was first diagnosed during active service and 
that it apparently became significant enough to render her 
unfit for further active service.  The examiner also noted 
that the natural course of patellofemoral pain syndrome was 
to either remain the same, or, more likely, to progress to 
full-blown osteoarthritis.  The examiner noted that the 
veteran still had the original condition, that is, it had not 
yet progressed to osteoarthritis.  Thus, the VA physician 
considered the clinical course of this disorder and suggested 
that the condition actually began during active service 
rather than having preexisted active service, as it did not 
and has not progressed further since that time.

In a February 2002 supplemental statement of the case, the RO 
did not consider the presumption of soundness at entry, which 
is crucial in finding preexistence of a condition that is not 
noted on an entrance examination report.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304.  Having omitted this analysis, the RO then 
weighed the 1996 medical advisory opinion against the July 
2001 VA examination report.  The standard to be used in this 
case is whether clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior 
thereto; however, the RO did not consider that standard.  

In this case, the Board finds that the veteran is entitled to 
the presumption of soundness at entry and that the evidence 
favors the claim for service connection for a bilateral knee 
condition.  The claim is therefore granted. 


ORDER

Service connection for a bilateral knee disability is 
granted.


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

